DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Election/Restrictions
In the amendment filed 07/21/2022, claims 1 and 11 appear to be directed to the embodiment of Figure 3 in the Drawings filed 11/13/2019, which corresponds to non-elected Species B2 (U-shaped cross-section) of the Restriction/Election requirement dated 03/23/2021 (and Response dated 08/16/2021 in which Applicant elected Species B, rectangular cross-section). 
However, to further prosecution, Examiner has examined the amended claims as filed 07/21/2022 and herein withdraws the Species (B) restriction requirement regarding the elongated member’s cross-sectional shape. (Examiner notes that the Species (A) restriction requirement between different strike shield lower layer materials is maintained.) Thus, claims 10 and 26 are no longer withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the middle core having adjacent members each comprising a pair of rigid and elongated members arranged substantially parallel extending vertically from a base member, wherein the adjacent members alternate between a first size and a second size” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See also annotation of Fig. 3 in the 35 USC 112 Rejection section below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 9-13, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 necessitate “the middle core having adjacent members each comprising a pair of rigid and elongated members arranged substantially parallel extending vertically from a base member, wherein the adjacent members alternate between a first size and a second size”, but such limitation is not supported by the instant Specification nor Drawings. Specification [0022] as filed 11/13/2019 supports U-shaped cross-sections areas of differing elevations, but neither the specification nor figures support the claimed “pair of rigid and elongated members” comprised in “adjacent members” such that “the adjacent members alternate between a first size and a second size”. That is, Fig. 3 (which corresponds to the [0022] embodiment) shows pairs of rigid and elongated members forming U-shaped cross sections, but the rigid and elongated members all have the same height/size when extending vertically from the base member. See annotation of Figure 3 below:

    PNG
    media_image1.png
    573
    736
    media_image1.png
    Greyscale

	
Claims 2-3, 9-10, 12-13, and 23-28 are rejected for being dependent upon claims 1 and 11.
Response to Arguments
Examiner notes that the proposed amendment from the Interview Summary dated 06/17/2022 includes different claim language than the filed amendment. The scope of the amendment, i.e. directed to the embodiment of Fig. 3, appears to overcome the previous prior art rejections of record, however the amended claim language must be clarified to remove introduction of new matter and overcome the above 35 USC 112(a) rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727